DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-16 and 29 in the reply filed on 04/22/2022 is acknowledged. 

Claim Status
Non-elected claims 17-28 and 30 are withdrawn.
Claims 1-16 and 29 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 29 are rejected under 35 U.S.C. §103 as being unpatentable over 3GPP TSG RAN WG2 #97, February 13-17, 2017_R2-1701275 hereinafter “3GPP” in view of Subramanian et al. (US 2019/0141692 A1) hereinafter “Subramanian”
As per claim 1, 3GPP discloses a method for wireless communication at a first user equipment (UE), comprising:
receiving, from a second UE and over a sidelink channel, a sidelink transmission that includes a reference signal configuration for receiving one or more reference signals from a base station (3GPP, Section 2.2, For the enhanced coverage evolved remote UE, it can also acquire the system from eNB directly…The only way for the system information acquisition of evolved remote UE is to receive the system information forwarded by the evolved relay UE)
monitoring for the one or more reference signals based at least in part on the reference signal configuration received from the second UE (3GPP, Figure 2, monitor the paging for relay UE and detects the paired remote UE data indication)
3GPP does not explicitly disclose receiving at least one reference signal from the base station based at least in part on the monitoring.
Subramanian discloses receiving at least one reference signal from the base station based at least in part on the monitoring (Subramanian, [0049], receive the downlink signals from base station 110)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Subramanian related to receive at least one reference signal from the base station based at least in part on the monitoring and have modified the teaching of 3GPP in order to improve spectral efficiency (Subramanian, [0005])

As per claim 2, 3GPP in view of Subramanian disclose the method of claim 1, wherein receiving the sidelink transmission that includes the reference signal configuration comprises: 
receiving reference signal resources that correspond with an active downlink beam tracked by the second UE (Subramanian, [0006], a downlink beam may be suitable for use by the first node to communicate with the second node)

As per claim 3, 3GPP in view of Subramanian disclose the method of claim 1, wherein receiving the sidelink transmission that includes the reference signal configuration comprises:
receiving reference signal resources that correspond with an active downlink beam tracked by the second UE and with one or more beams adjacent to the active downlink beam (Subramanian, [0014], receive a plurality of uplink reference signals, via a corresponding plurality of uplink beams)  

As per claim 4, 3GPP in view of Subramanian disclose the method of claim 1, wherein receiving the sidelink transmission that includes the reference signal configuration comprises:
receiving all reference signal resources configured to the second UE (Subramanian, [0014], receive a plurality of uplink reference signals, via a corresponding plurality of uplink beams) 

As per claim 5, 3GPP in view of Subramanian disclose the method of claim 1, wherein receiving the sidelink transmission that includes the reference signal configuration comprises:
receiving a plurality of reference signal resources configured to the second UE in an ordered list in accordance with an order, wherein individual reference signal resources of the plurality of reference signal resources each correspond to a beam tracked by the second UE, and wherein the order is based at least in part on proximity of respective beams to an active downlink beam tracked by the second UE (Subramanian, [0078], the uplink beam and the downlink beam, identified as candidates for communicating with the second node 410)

As per claim 6, 3GPP in view of Subramanian disclose the method of claim 1, wherein receiving the sidelink transmission that includes the reference signal configuration comprises: receiving, as part of the sidelink transmission, an indication of a transmit power used by the second UE for transmitting the sidelink transmission, physical positioning information of the second UE, zone information of the second UE, or some combination thereof (Subramanian, [0079], indicate a first reference signal associated with a first beam that is quasi co-located with the uplink beam and/or may indicate a second reference signal associated with a second beam that is quasi co-located with the downlink beam)

As per claim 7, 3GPP in view of Subramanian disclose the method of claim 6, further comprising: determining a proximity of the first UE to the second UE based at least in part on a determined path loss derived from the transmit power, the physical positioning information of the second UE, the zone information of the second UE, or some combination thereof; and using the reference signal configuration for monitoring for the one or more reference signals based at least in part on the proximity of the first UE to the second UE (Subramanian, determining an uplink beam, of the plurality of uplink beams, based at least in part on the plurality of uplink reference signals)

As per claim 8, 3GPP in view of Subramanian disclose the method of claim 1, wherein the second UE is one of a plurality of UEs, and wherein receiving the sidelink transmission that includes the reference signal configuration comprises: receiving a plurality of sidelink transmissions from the plurality of UEs, each of the plurality of sidelink transmissions comprising respective reference signal configurations for receiving the one or more reference signals from the base station (Subramanian, [0022], receive a plurality of uplink reference signals, via a corresponding plurality of uplink beams)
As per claim 9, 3GPP in view of Subramanian disclose the method of claim 8, further comprising: selecting the reference signal configuration from the plurality of sidelink transmissions based at least in part on a proximity of the first UE with each of the plurality of UEs (Subramanian, [0079], indicate a first reference signal associated with a first beam that is quasi co-located with the uplink beam and and/or may indicate a second reference signal associated with a second beam that is quasi co-located with the downlink beam)

As per claim 10, 3GPP in view of Subramanian disclose the method of claim 1, further comprising: transmitting a reference signal configuration request message, wherein the sidelink transmission is received based at least in part on the reference signal configuration request message (Subramanian, [0084], transmit multiple uplink reference signals (e.g., multiple SRS and/or the like) to the second node 410 on multiple corresponding beams)

As per claim 11, 3GPP in view of Subramanian disclose the method of claim 10, wherein transmitting the reference signal configuration request message comprises: transmitting, as part of the reference signal configuration request message, an indication of a transmit power of the reference signal configuration request message, physical positioning information of the first UE, zone information of the first UE, or some combination thereof (Subramanian, [0079], indicate the downlink beam or a group of downlink beams to the second node 410 (e.g., using a beam index or beam indices))  

As per claim 12, 3GPP in view of Subramanian disclose the method of claim 10, wherein transmitting the reference signal configuration request message comprises: transmitting the reference signal configuration request message as one of a unicast transmission, a broadcast transmission, or a groupcast transmission (Subramanian, [0082], one or more of a physical broadcast channel (PBCH))

As per claim 13, 3GPP in view of Subramanian disclose the method of claim 1, wherein the at least one reference signal comprises a channel state information reference signal (CSI-RS), the method further comprising: using the CSI-RS for one or more of downlink channel estimation, timing and frequency tracking updating, automatic gain control (AGC) loop updating, or serving cell radio resource management (RRM) measurement (Subramanian, [0082], a channel state information reference signal (CSI-RS))

As per claim 14, 3GPP in view of Subramanian disclose the method of claim 1, wherein the at least one reference signal comprises a positioning reference signal (PRS), the method further comprising: using the PRS for downlink-based positioning (Subramanian, [0082], the reference signal may be a downlink reference signal) 

As per claim 15, 3GPP in view of Subramanian disclose the method of claim 1, wherein receiving the sidelink transmission that includes the reference signal configuration comprises: receiving the sidelink transmission over the sidelink channel via one of a unicast transmission, a groupcast transmission, or a broadcast transmission (Subramanian, [0082], the reference signal may be a downlink reference signal, such as a secondary synchronization signal (SSS), a demodulation reference signal (DMRS) associated with one or more of a physical broadcast channel (PBCH))

As per claim 16, 3GPP in view of Subramanian disclose the method of claim 1, wherein the first UE is in a radio resource control (RRC) idle mode or an inactive mode (3GPP, Section 2.1, RRC_IDLE evolved remote UE)

As per claim 29, 3GPP discloses an apparatus for wireless communication at a first user equipment (UE), comprising: 
a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor (3GPP, Figure 2, Remote UE comprises a processor and a memory) to cause the apparatus to: 
receive, from a second UE and over a sidelink channel, a sidelink transmission that includes a reference signal configuration for receiving one or more reference signals from a base station (3GPP, Section 2.2, For in coverage evolved remote UE, it can directly receive the system information from eNB.  For the enhanced coverage evolved remote UE, it can also acquire the system from eNB directly…The only way for the system information acquisition of evolved remote UE is to receive the system information forwarded by the evolved relay UE)
monitor for the one or more reference signals based at least in part on the reference signal configuration received from the second UE (3GPP, Figure 2, monitor the paging for relay UE and detects the paired remote UE data indication)
3GPP does not explicitly disclose receiving at least one reference signal from the base station based at least in part on the monitoring.
Subramanian discloses receiving at least one reference signal from the base station based at least in part on the monitoring (Subramanian, [0049], receive the downlink signals from base station 110)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Subramanian related to receive at least one reference signal from the base station based at least in part on the monitoring and have modified the teaching of 3GPP in order to improve spectral efficiency (Subramanian, [0005])




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is 571-270-7090.  The examiner can normally be reached on M-F 9:00am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462